PER CURIAM.
It would seem that the patent, if sustainable at all, must
be construed as an extremely narrow one. Manifestly, defendant’s device is not a Chinese copy of complainant’s, and appellant has introduced sufficient evidence of the prior art, as disclosed in patents, to overcome the presumption *1022arising from the issuance of the patent, — at least, if it he construed so broadly •as to cover defendant’s device, which can he done only by a liberal application ■of the doctrine of equivalents. The patent lias never been adjudicated, and its construction upon ex parte papers is too doubtful to warrant the issue of a preliminary injunction. The order for preliminary injunction (88 Fed. 784; is reversed, with costs of this appeal.